Title: From Thomas Jefferson to Thomas Sim Lee, 26 December 1779
From: Jefferson, Thomas
To: Lee, Thomas Sim



Sir
Williamsburg Decr. 26. 1779.

I am much obliged by your friendly communication of the intelligence from the Chevalier de la Luzerne. It was delivered to me on the 22d. Instant, two days after the date of your letter, and three days sooner than I received it by Express in the ordinary way, a Time very precious if the Enemy should really visit us. I was  sorry that the Master of the Vessel returned before I could send to him, as the Expence of his Journey was in Honour and Justice ours.
I shall omit no opportunity of performing the like friendly Offices to your State, and of cementing by every other means that union so necessary to the general good and happiness of us all, nor of assuring you with how much respect, I am Your Excellencys most obt. & most humble servant,

Th: Jefferson

